NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas                956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                           May 14, 2015

      Hon. Sammy M. McCrary                        Hon. Larry Warner
      Chief Felony Prosecutor                      Attorney at Law
      150 N. Seguin Ave, Suite 307                 3109 Banyan Circle
      New Braunfels, TX 78130                      Harlingen, TX 78550
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Hon. Jennifer Tharp                          Hon. Laura Burton Bates
      District Attorney                            Assistant Criminal District Attorney
      150 N. Seguin, Ste 307                       150 N. Seguin Ave., Ste. 307
      New Braunfels, TX 78130                      Spring Branch, TX 78070
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00190-CR
      Tr.Ct.No. CR-2011-196
      Style:    ALBERT RODRIGUEZ MEDELLIN v. THE STATE OF TEXAS

              Appellant's motion for extension of time to file motion for rehearing and
      appellant’s motion for extension of time to file motion for rehearing en banc
      reconsideration in the above cause were this day GRANTED by this Court. The motion
      for rehearing and motion for rehearing en banc reconsideration have been marked
      “filed” as of May 4, 2015, their date of receipt.

            In addition, appellant’s motion for rehearing and appellant’s motion for rehearing
      en banc reconsideration were this day DENIED by this Court.



                                              Very truly yours,


                                              Dorian E. Ramirez, Clerk

      DER:dot